DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 23rd, 2022 has been entered.
 This action is in response to the amendments filed on Sept. 23rd, 2022. A summary of this action:
Claims 1-4, 7-11, 13-23 have been presented for examination.
Claims  1-4, 7-11, 13-23 were amended
The claims are not entitled to the benefit of priority 
Claims 1, 3-4, 7-11, 13-23 are objected to because of informalities
The drawings are objected to 
Claims 1-4, 7-11, 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-4, 7-11, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGACAD, YouTube Video Title: “Framing Multi-Story Houses 10x Faster”, Published June 3rd, 2016; URL: www(dot)youtube(dot)com/watch?v=YgRRlK6rSu0 in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, May 2019.
Claims 1-4, 7-11, 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-21 of copending Application No. 16/824,683 (reference application).
Claim 1-4, 7-11, 13-14, 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/714,702 (reference application) in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019. 
Claim 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/714,702 (reference application)
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the amendments, the objections are withdrawn in part and new objections are presented below. 

Regarding the drawings objection
	The drawings objection is maintained. No remarks were submitted for consideration

Regarding the priority claim
	See below. No remarks were submitted for the previous denial of priority. 

Regarding the § 112 Rejection
	Remarks were submitted for a 112 rejection, however there was no prior rejection under § 112. 

Regarding the Double Patenting Rejection
The rejection is withdrawn in part and maintained in part and has further been updated as necessitated by amendment to all co-pending cases. 
As to the remarks, the Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee. As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...” – i.e. a replacement terminal disclaimer must be filed for a terminal disclaimer that was not accepted.
In addition, as per the prior rejection there were other deficiencies in the terminal disclaimer.

Regarding the § 101 Rejection
The rejection is maintained, and has been updated as was necessitated by amendment below.

Applicant submits (Remarks, pages 7-8): “The amended claims presented above, in the applicant's view depicted more than just a mental process given the limitation of the 3D model which is analyzed and the members which are modified based on discovered conflicts between members. The present set of claims require more than just a generic computer and are not able to be performed by a person in their mind. Due to the limitation of the 3D model which is created within specialized 3D modeling software, the modifications performed on the 3D model parts using computer learning modules or artificial intelligence modules which are specific to the present invention and are integrated into the 3D modeling software. The applicant challenges that the present invention can be performed mentally and how this process could be performed mentally with the requirements of a 3D model, using machine learning modules to analyze the 3D model, and generating new members where conflicts are identified between members and overriding or overwriting the old member model with the new member model.”
Examiner’s Response: The Examiner respectfully disagrees. 
First, it is improper to import limitations into the claims which have no express basis in the claim itself. See MPEP § 2111. This includes it being improper to import limitations from the disclosure into the claims, and from other applications into the present claims.  
	To be clear, see the present claims 3, 8, and 15 which recite “manipulating, by the at
least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members” (claim 3), “comparing the floor joist assembly within the model to identify conflicts between the floor joist assembly and the model components;” (claim 8) “wherein a conflict is performed with the floor joist assembly model and the model;” (claim 15) – the argued steps regarding the conflicts is not claimed. In addition, the argued “modifications performed…using computer learning…or [AI]” is also not claimed in the instant independent claims. E.g. claim 1 recites: “simulating…an assembly process…using a machine learning model…” and similar recitation in claim 8. Claim 15 makes no recitation of machine/computer learning. 
	To clarify on the other applications, this argument was reproduced from another application with a different set of claims including different features for the conflict resolution. To be specific, see application # 16/714,702, Remarks Sept. 19th, 2022, and the associated claims and disclosure. It is entirely improper to import limitations as implied by this argument from one application to another application, as each application is treated on its own merits.

	As to the argued features of the 3D modelling and computer/machine learning as recited in the instant present claims – these are recited with such a high degree of generality that they are, as per MPEP § 2106.05(f), “… simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) [which] does not integrate a judicial exception into a practical application or provide significantly more” – and the Examiner notes that none of the claims even require a 3D model, but are rather merely “within a 3D modeling software” and similar such recitations. 
	See the rejection below for clarification on how the present claims are rejected under § 101. 

Applicant Submits (remarks, pages 8): While the applicant claims that the present invention does provide the benefits of improved speed and efficiency of the construction process, the present invention is a judicial exception because it is providing an improvement of the modeling of a 3D model within specialized 3D modeling software. It is improving the process of identifying conflicts between two or more members of the 3D model of the building and overwriting at least one of the conflicting members with a new version of said member that will overcome the conflict…

Examiner’s Response: While the Examiner agrees that this “present invention is a judicial exception”, the Examiner infers that this argument has a typographical error, i.e. that “the present invention is a judicial exception” was intended to state “the present invention is not a judicial exception. 
	As to the inferred argument, the Examiner respectfully disagrees, because the presently claimed invention is an abstract idea without significantly more. This abstract idea without significantly more is not an improvement to technology.
	See MPEP § 2106.05(a): “That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” 
See ¶¶ 19-21: “The present invention provides the advantage over the prior art by incorporating the analyze of either 3D or 2D models or drawings, and determine the ideal construction method of the model or drawing based on the construction method or the type of members which are used in the construction of the floor joist. The correct placement of each members is important as this affects the assembly process.…”– this is a “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” because while this disclosure does describe what is the improvement, it does so in a conclusory manner. To clarify, see MPEP § 2106.05(a): ”...In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)

In addition, this describes an improvement in the judicial exception itself (MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”) – see ¶¶ 3-5 of the instant disclosure: “…Traditional method of assembly of the buildings in which the member placement, fasteners requirement has to be corelated from some other drawings is time consuming and chances of error are more. There is a lot of wastage of the material on site due the Incorrect information… Typically, these workers need to either have the entire process meticulously explained to them, or they have to be walked through the process for each roof joist…” – i.e. ¶¶ 19-21 are describing improvements in the mental process itself

Applicant Submits (remarks, page 8): “…For one person to go through every interface of every member would be ineffective and a person may not identify a conflict merely by reviewing every interface especially if they are isolating each assembly from one another.”

Examiner’s Response: The Examiner respectfully disagrees – the instant claims do not require such a feature. 
	Furthermore, this argument implies that the claims require the application of the application of the claimed method to a structure significantly large and complex enough such that the claimed invention was unable to be performed mentally in a reasonable amount of time. The claims do not require this, and even if the claims did this would be considered as the insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated as discussed in MPEP § 2106.05(g).

Applicant Submits (remarks, page 8): “…Overall the present set of claims are limited to a 3D modeling program which is accessible only through a computing device. The present invention analyzes the structure model, identifies conflicts between members and removes and replaced those conflicting members with new members (e.g. new files/data sets of each of the members), the model is then re-analyzed to determine if the correction of said conflict created any new issues or if all conflicts are changed…”

Examiner’s Response: The Examiner respectfully disagrees – see the above responses. The instant claims do not recite this – rather, this argument is for the ‘702 application and the claimed and disclosed features of the ‘702. 
As was noted above, it is improper to import limitations into the claims which have no express basis in the claims. 

Applicant Submits (remarks, page 8): “…Additionally, the present invention is able to analyze hundreds of members and correct many conflicts simultaneously. The claims are not limited to 1 conflict at a time but to all conflicts found. It is unlikely that a human would be able to correct more than one conflict at a time through a mental process or through the use of a pen and paper...”

Examiner’s Response: The claim does not require hundreds of members, nor does it require many conflicts, nor does it require correcting the conflicts. Furthermore, as was noted above, such a requirement, should it be claimed, would be insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated as discussed in MPEP § 2106.05(g) – because the claimed method would still recite the same mental process, and the only difference would be selecting a large enough data source to preclude the performance of the process mentally.  

Applicant Submits (remarks, page 8): “…Additionally, the present invention is an exception to the judicial exceptions because the claims are directed towards an integration into a practical application. The present invention provides an improvement to the function of a computer and more specifically a 3D modeling software. The present invention uses a particular machine to perform the method and process which is the 3D modeling software. The present invention is transforming and/or reducing the original model into a new state with the creation of the drawings and the inclusion of the fasteners into the original model...”

Examiner’s Response: See the above responses. Regarding the machine and transformation test, see MPEP § 2106.05(b): “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id. 
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test")” and see a similar statement in MPEP § 2106.05(c). 

Regarding the § 103 Rejection
	Solely in view of newly cited prior art that more closely teaches the disclosed invention, the rejection is withdrawn and a new grounds of rejection is set forth below. 
Applicant’s arguments with respect to the § 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Interpretation
	The claims are given their broadest reasonable interpretation by a skilled person in view of the instant disclosure.
	The present claims recite limitations such as “instruct the 3D modeling software to” (claim 8), “sending a signal to the 3D modeling software” (claim 8), and similar such recitations. 
	These are interpreted in view of ¶ 58 of the disclosure: “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system” because the disclosure does not have any explicit recitation of these limitations. 

Claim Objections
Claims 1, 3-4, 7-11, 13-23 are objected to because of the following informalities:  
Claim 1 does not recite an “and” between the last two limitations. The Examiner suggests amending the claim to include an “and” between the last two limitations. 
Claim 1 recites “within a 3D modeling software” twice – the Examiner suggest that the later recitation is amended to “within the 3D modeling software”, as there was a prior recitation. 
Claim 3 recites “at lease one” – this appears to be a typographical error. The Examiner suggests amending the claim to recite “least”
Claim 4 recites: “modifying….floor joist assembly model” with no article for the “roof truss assembly model”. As this element was not previously recited, the Examiner suggests amending the claim to use the article “a”
Claim 7 lacks a period at the end of the claim, because it was deleted. The Examiner suggests amending this to include a period. 
See MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 8 recites “and the model components” however this was not previously recited. The Examiner suggests amending the claim to “…between the floor joist assembly and model components”.
Claim 8 recites “and fastener are integrated into the model” – the term “fastener” lacks an article and is in the singular form however “are” is for a plural form. As such, and in view of this being the first recitation, the Examiner suggests amending this to “and a fastener is integrated…” 
Claims 8 recite limitations starting with verbs in a first form including “access…extract…identify” and also in a second form including “sending” – the Examiner suggests amending the claims to keep the form of the verbs consistent.
Claim 15 is objected to under a similar rationale; as are dependent claims 9-11, 13-14, and 16-22
Claim 15 recites: “and the system is integrated into the 3D modeling software” – the system is a apparatus, whereas software is software per se. In view of MPEP § 2106.03(I) and the structure recited in the claims for the system, the Examiner suggests amending this to “and the program instructions are integrated into the 3D modeling software” to clarify that this claim is not directed towards software per se. 
Claim 15 recites “the member type” without a prior recitation. The Examiner suggests amending the claim to use the article “a”
Claims 9-11, 13-14 recite, in their preambles, in a similar form: “The computer program product of claim ..., further comprising” – this indicates that the computer program product itself comprises the limitation, and not the program instructions stored in the computer-readable storage media – the Examiner suggests amending these claims to recite “The computer program product of claim ... , wherein the program instructions further comprise” or the like
Claims 16-22 are objected to under a similar rationale
Claim 21 recites “the” at the start of the claim. The Examiner suggests amending claim 21 to recite “The” with a capitol T, similar to the other dependent claims 
Claim 22 is objected to under a similar rationale
Claim 22 recites, in part: “wherein the assembly process analyzing the...” – this lacks a transitional phrase. The Examiner suggests amending this to “wherein the assembly process comprises analyzing...” or the like. 
Claim 23 recites “the assembly order” however this was not previously recited. The Examiner suggests amending the claim to use the article “an”
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/704,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

 Claim 1 recites, in part: simulating, by the at least one processor, an assembly process of the floor joist using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
Claim 8 recites, in part: instruct the 3D modeling software to transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation,…
	The instant disclosure in ¶ 70 states: “…In some embodiments, computer learning technology is able to analyze different roof joist types and setups to formulate different assembly processes…” 
The ‘702 does not disclose this, rather it discloses in ¶ 72: “In step 412 the assembly generation program 108 identifies corrections or solutions to the conflicts which were discovered…In some embodiments, a third party needs to confirm the proper correction. In other embodiments, a computer learning algorithm, artificial intelligence, or the like may be able to determine the ideal correction based on the members, the section, the construction requirements, the manufacturing capabilities, the assembly process or the like.” – which does not support the above noted limitations.

Accordingly, the present claims 1-4, 7-11, 13-14 and 23 are not entitled to the benefit of the prior ‘702 application, because the independent claims recite subject matter that is not supported by the prior application. 

In addition, the ‘702 application claims priority to the US provisional application 62/912,692. The disclosure of the prior-filed application, Application No. 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Several features of the present claims inventions are not supported by the ‘692 provisional application. For example, the present claims recite steps for conflict checking, however the ‘692 application does not disclose such a feature (see figures 1-2 in the ‘692, see ¶¶ 9-16). In addition, the claimed inventions recite steps such as generating illustrations in an assembled and dissembled view, however this is also not disclosed (see fig. 1-2 in the ‘692, see ¶¶9-16; also see figure 4). Rather, see ¶ 12 of the ‘692: “The process, in one embodiment, receives the drawings, the user inputs the default properties for each element type, the floors and roof are scanned, the trusses are identified based on the type of truss (e.g. scissors, pitched, sawtooth, flat, or other), the option of single or multiple truss classes is identified, the trusses are marked”
Accordingly, the present claims are not entitled to the benefit of the prior ‘692 application, because the independent claims recite subject matter that is not supported by the prior application. 

Drawings
The drawings (figures 4-7) are objected to under 37 CFR 1.83(a) because they fail to show a system for floor joists (e.g., ¶ 67, claim 1, and elsewhere in the instant) - as described in the specification – the drawings instead show a system for roof joists (see application number 16/824,682 for the co-pending application for roof joists), i.e. these present drawings appear to be for entirely different applications.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 15 is directed towards the statutory category of an apparatus.

Step 2, Claim 1 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A …method for generating a set of assembly illustrations …, comprising:
	And detecting the at least one ... assembly within the model;
	generating...a model of the at least one ... assembly by isolating the at least one ... assembly from the model;
	analyzing...the ... assembly,;
	…individually analyzing each member coordinate, and relationship to all interfacing ... members;
	[evaluating]...an assembly process of the ..., based on the ... members and a fastening method, wherein an assembly process is generated;
	generating...images representing the assembly process, wherein at least one image is created of an assembled view of the ... assembly and at least one image is created of a disassembled view of the ... assembly;
	comparing ...an interface region of the ... members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
computer implemented… within a 3D modeling software… within a 3D modeling software…, by at least one processor,… , by the at least one processor,
simulating…using a machine learning model…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for floor joists…floor joists…
… wherein a set of c-channel members are identified which comprise the floor joist assembly…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Accessing…a model …wherein the model includes at least one ... assembly, …accessing...the set of ... members and…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
computer implemented… within a 3D modeling software… within a 3D modeling software…, by at least one processor,… , by the at least one processor,
simulating…using a machine learning model…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for floor joists…floor joists…
… wherein a set of c-channel members are identified which comprise the floor joist assembly…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Accessing…a model …wherein the model includes at least one ... assembly, …accessing...the set of ... members and…

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another portion of the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale
Claims 3-4, 7, and 23 recite additional steps in the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 8 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
for generating a set of assembly illustrations
	extracting the ... assembly from the model, wherein a ... assembly model is created;
	identify a set of …members of the ... assembly model and obtain a member type for each of the set of ... members;
…analyzing each ... members coordinates and relationships to the other ... members in the set of ... members;
	…transform the ... assembly from an assembled state to a disassembled state, wherein the ... assembly is analyzed …to generate an assembly process based on the transformation, wherein interfacing regions of the ... members are identified and fastening locations are identified and fastener are integrated into the model and comparing the ... assembly within the model to identify conflicts between the ... assembly and the model components;
	and …generate images of the ... assembly in an assembled and disassembled states, wherein the images depict the assembly process. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A computer program product …within a 3D modeling software, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…instruct the 3D modeling software to… using a machine learning model…
…sending a signal to the 3D modeling software to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for floor joists… floor joist… c-channel

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein a model frame includes at least one …assembly;… access the set of ... members and

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A computer program product …within a 3D modeling software, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…instruct the 3D modeling software to… using a machine learning model…
…sending a signal to the 3D modeling software to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for floor joists… floor joist… c-channel

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein a model frame includes at least one …assembly;… access the set of ... members and

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 9-11, 13-14 recite additional steps in the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.


Step 2, Claim 15 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 15 is:
…for generating a set of assembly illustrations …
	 analyze the ... assembly, wherein a set of ... members are identified and a set of properties of the set of ... members is collected;
	…perform an assembly process of the ... assembly, wherein an assembly process of the ... assembly;
	based on the assembly process and interfacing regions of the set of ... members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict is performed with the ... assembly model and the model;
generate images of the ... assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A system… comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:… within a 3D modeling software… and the system is integrated into the 3D modeling software;
… sending a signal to the system to… within the 3D modeling software

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for floor joists…floor joists… which are constructed using rolled C channel members …c-channel

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model …wherein the model includes at least one ... assembly …

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A system… comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:… within a 3D modeling software… and the system is integrated into the 3D modeling software;
… sending a signal to the system to… within the 3D modeling software

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for floor joists…floor joists… which are constructed using rolled C channel members …c-channel

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model …wherein the model includes at least one ... assembly …
As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 16-22 recite additional steps in the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGACAD, YouTube Video Title: “Framing Multi-Story Houses 10x Faster”, Published June 3rd, 2016; URL: www(dot)youtube(dot)com/watch?v=YgRRlK6rSu0 in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, May 2019.

Regarding Claim 1
AGACAD teaches: A computer implemented method for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising: (AGACAD, 1:22 timestamp: “Shop drawings [assembly illustrations] and material schedules for identical metal wall and floor frames in multi-story building” wherein a 3D model of the frame is show; see the 36-38 minute timeframe which shows the generation of the drawings – to clarify, the transcript at 3:06 clarifies this is using “Revit” as the 3D modeling software, as visually shown throughout the webinar )

    PNG
    media_image1.png
    607
    1049
    media_image1.png
    Greyscale

	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one floor joist assembly, and detecting the at least one floor joist assembly within the model; (AGACAD, the 1:22 timestamp shows such a 3D model that was accessed – to clarify on this including floor joists, see the 5:43 timestamp wherein the dialog box indicates this has a “metal joist layer” for the “Floor Link”; and see the 3D model shown at 11:38 which shows some of the  floor joist assemblies in the 3D model and the timeframe around this shows the process of applying “modifications” to the floor joists [the assembly was detected]

    PNG
    media_image2.png
    505
    747
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    676
    1047
    media_image3.png
    Greyscale

	generating, by the at least one processor, a model of the at least one floor joist assembly by isolating the at least one floor joist assembly from the model; (AGACAD, the 36:34 timestamp shows an example of a 3D isolated floor joist assembly)

    PNG
    media_image4.png
    685
    1047
    media_image4.png
    Greyscale

	analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly; (AGACAD, the 36:34 timestamp visually depicts the c-channels of the model in 3D, wherein as described in the video the 35:30-37:30 timeframe shows the process of generating “shop drawings” from the model – the title for this section of the video is “finding the floor”, and as visually shown in the drawings generated the c-channel members were identified and numbered, e.g. the 37:06 timestamp)

    PNG
    media_image5.png
    671
    1044
    media_image5.png
    Greyscale

	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members; (AGACAD, the 37:06 timeframe shows that the shop drawing includes the relationships between the members in 2D from the 3D model (i.e. the “connections”), and the various dimensions and coordinates such as the ones depicted in the drawing -  a skilled person would have inferred this was the results from accessing/analyzing each member in the 3D model
to clarify, this is part of the demo described at the 1:22 timestamp: “Shop drawings [assembly illustrations] and material schedules for identical metal wall and floor frames in multi-story building”, and see the 33-34 minute timestamp which shows “if we try to select the stud [clicks on stud in the 2D drawing] I will be able to see this information in the properties…” – wherein the properties show the dimensions and location of the selected member, and include showing the “member type” – and this timeframe also shows an example of a “Schedule” and “Assembly Material Takeoff [list]” – the Examiner notes that while is showing the walls, the 35-36 minute timestamp describes “we have the same story [process] for the floors”)

    PNG
    media_image6.png
    516
    229
    media_image6.png
    Greyscale

	simulating, by the at least one processor, an assembly process of the floor joist …based on the c-channel members and a fastening method, wherein an assembly process is generated; (AGACAD, the 36-37:30 timeframe shows the various “Shop drawings” for the assembly of the floor, including one with only the members in 2D and 3D; and another one wherein the floor joist assembly includes the sheathing/floor boarding at the 37:08 timeframe – a skilled person would have inferred that such drawings were the result of simulating the assembly process, and the 3D view shows fasteners at the intersections [the views were based on a fastening method])

    PNG
    media_image7.png
    337
    438
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    674
    1048
    media_image8.png
    Greyscale

	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly; (AGACAD, the 36-38 minute timeframe as described above shows views of the floor assembly disassembled [e.g. the 2D drawing without the sheathing panels] and assembled [e.g. the 2D drawing with the sheathing panels], for another example see the 34:32 timestamp which shows the generated illustrations on a single page)

    PNG
    media_image9.png
    677
    1041
    media_image9.png
    Greyscale

	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. (AGACAD, as cited above in the 36-38 minute timeframe shows that there are fasteners at the connections between members as visually indicated in the interface regions – see the transcript: “36:51 - the same you can do for the connections now in the here and this floor we have 36:56 - connections we have details between the joists so also if we need it we can 37:03 - remember even connections”  - a skilled person would have inferred this was a result of comparing the interface region of the members because there are connections where one member intersects and stops at another member perpendicularly, and another connection where one member intersects and goes through a second member
to clarify, see the transcript:  “39:11 – smart details is very good for adding connections between different columns 39:16 - and beams and … so on”)

AGACAD does not explicitly teach: …using a machine learning model,…
Helminen teaches: …using a machine learning model,…(Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AGACAD system which includes inserting structural connections in a building model with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Regarding Claim 2
AGACAD teaches:  The method of claim 1, wherein the images of the floor joist assembly include fastening locations used to secure the c-channel members. (AGACAD, the 3D view at the 36:34 timestamp shows the fastening locations)

Regarding Claim 3
Helminen teaches: The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. (Helminen, page 43: “The quality of automatically created connections was assessed by analyzing the collisions with other neighbor objects and how they were linked to the structural members. Because of the number of automatically modelled connections, it was decided that the quality of modelled connections needs to be evaluated automatically. Normally, BIM software provide a way to detect clashes [conflicts] between objects and how parts are connected to each other. This information was used for analyzing the quality.”; then see page 45, ¶ 3: “If the quality of automatically modelled connections is not sufficient, the engineers should manually enhance them [such as by manipulating the members at the connection]….An important future next step is to use this toolkit and use these methods in real BIM projects, during which the methods will be further tuned. E.g., the quality of predicted connections could be improved by further tuning the input parameters for the machine learning methods or by refining processes used by these algorithms”  - e.g. when the connection has poor quality because there is a “clash”/”collision” between two members, a skilled person would have found it obvious to have shortened at least one of the members such that there is no long a clash/collision to improve the quality 

Regarding Claim 4
AGACAD teaches:  The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. (AGACAD, the 3D view at the 36:34 timestamp shows the fastening locations, wherein given that the 5-12 minute timeframe shows the process of generating the floor joist assembly a skilled person would have inferred this included manipulating the model to include the fasteners)

Regarding Claim 7
AGACAD teaches:  The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order (AGACAD, the 37:06 and 37:08 timestamps show that the images were altered to have part numbers on this; wherein the project browser window shows there is a “Schedule” for this including a “Assembly Part List”, “Assembly Material Takeoff”, etc. – a skilled person would have inferred, given this being a “Schedule” for “Assembly”, that these numbers were the assembly order)

    PNG
    media_image10.png
    172
    223
    media_image10.png
    Greyscale

Regarding Claim 8
AGACAD teaches: A computer program product for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (AGACAD, 1:22 timestamp: “Shop drawings [assembly illustrations] and material schedules for identical metal wall and floor frames in multi-story building” wherein a 3D model of the frame is show; see the 36-38 minute timeframe which shows the generation of the drawings – to clarify, the transcript at 3:06 clarifies this is using “Revit” as the 3D modeling software, as visually shown throughout the webinar )
	access a model wherein a model frame includes at least one floor joist assembly; (AGACAD, the 1:22 timestamp shows such a 3D model that was accessed – to clarify on this including floor joists, see the 5:43 timestamp wherein the dialog box indicates this has a “metal joist layer” for the “Floor Link”); 
	extracting the floor joist assembly from the model, wherein a floor joist assembly model is created; (AGACAD, the 36:34 timestamp shows an example of a 3D floor joist assembly model that was extracted)
identify a set of c-channel members of the floor joist assembly model and obtain a member type for each of the set of c-channel members, access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members; (AGACAD, the 37:06 timeframe shows that the shop drawing includes the relationships between the members in 2D from the 3D model (i.e. the “connections”), and the various dimensions and coordinates such as the ones depicted in the drawing -  a skilled person would have inferred this was the results from accessing/analyzing/identifying each member in the 3D model
to clarify, this is part of the demo described at the 1:22 timestamp: “Shop drawings [assembly illustrations] and material schedules for identical metal wall and floor frames in multi-story building”, and see the 33-34 minute timestamp which shows “if we try to select the stud [clicks on stud in the 2D drawing] I will be able to see this information in the properties…” – wherein the properties show the dimensions and location of the selected member, and include showing the “member type” – and this timeframe also shows an example of a “Schedule” and “Assembly Material Takeoff [list]” – the Examiner notes that while is showing the walls, the 35-36 minute timestamp describes “we have the same story [process] for the floors”)
	instruct the 3D modeling software to transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed …to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model … (AGACAD, the 36-37:30 timeframe shows the various “Shop drawings” for the assembly of the floor, including one with only the members in 2D and 3D; and another one wherein the floor joist assembly includes the sheathing/floor boarding at the 37:08 timeframe – i.e. this shows various parts of the assembly process were modelled, wherein the 3D view visually depicts the integrated fastener at the fastening locations at the interfaces of the members)
	and sending a signal to the 3D modeling software to generate images of the floor joist assembly in an assembled and disassembled states, wherein the images depict the assembly process. (AGACAD, the 36-38 minute timeframe as described above shows views of the floor assembly disassembled [e.g. the 2D drawing without the sheathing panels] and assembled [e.g. the 2D drawing with the sheathing panels], for another example see the 34:32 timestamp which shows the generated illustrations on a single page)

AGACAD does not explicitly teach:
… using a machine learning model…
and comparing the floor joist assembly within the model to identify conflicts between the floor joist assembly and the model components;

Helminen teaches: … using a machine learning model…(Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )
and comparing the floor joist assembly within the model to identify conflicts between the floor joist assembly and the model components; (Helminen, page 43: “The quality of automatically created connections was assessed by analyzing the collisions with other neighbor objects and how they were linked to the structural members. Because of the number of automatically modelled connections, it was decided that the quality of modelled connections needs to be evaluated automatically. Normally, BIM software provide a way to detect clashes [conflicts] between objects and how parts are connected to each other. This information was used for analyzing the quality.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AGACAD system which includes inserting structural connections in a building model with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Regarding Claim 9
AGACAD teaches:  The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. (AGACAD, as cited above in the 36-38 minute timeframe shows that there are fasteners at the connections between members as visually indicated in the interface regions – see the transcript: “36:51 - the same you can do for the connections now in the here and this floor we have 36:56 - connections we have details between the joists so also if we need it we can 37:03 - remember even connections”  - a skilled person would have inferred this was a result of analyzing the interface region of the members because there are connections where one member intersects and stops at another member perpendicularly, and another connection where one member intersects and goes through a second member; to clarify, see the transcript:  “39:11 – smart details is very good for adding connections between different columns 39:16 - and beams and … so on”)

Regarding Claim 10.
AGACAD teaches: The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows the connection areas were identified as there are fasteners applied at the connection areas)

Regarding Claim 11.
AGACAD teaches: The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows that the system modified the model such as to include at the connection areas)

Regarding Claim 13.
AGACAD teaches: The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows visually the connection area including showing the fastener; and see the 33-34 minute timestamp which shows “if we try to select the stud [clicks on stud in the 2D drawing] I will be able to see this information in the properties…” – wherein the properties show the dimensions and location of the selected member, and include showing the “member type” which was identified because it is a listed property in the GUI; as to this being in the images – see the 2D view in the 37:06 timestamp wherein the members are labeled, e.g. some with a letter “J” which a skilled person would have inferred represented the member type of joist)

Regarding Claim 14.
AGACAD teaches: The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. (AGACAD, the 37:06 and 37:08 timestamps show that the images were altered to have part numbers on this; wherein the project browser window shows there is a “Schedule” for this including a “Assembly Part List”, “Assembly Material Takeoff”, etc. – a skilled person would have inferred, given this being a “Schedule” for “Assembly”, that these numbers were the assembly order)

Regarding Claim 15.
AGACAD teaches: A system for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (AGACAD, 1:22 timestamp: “Shop drawings [assembly illustrations] and material schedules for identical metal wall and floor frames in multi-story building” wherein a 3D model of the frame is show; see the 36-38 minute timeframe which shows the generation of the drawings – to clarify, the transcript at 3:06 clarifies this is using “Revit” as the 3D modeling software, as visually shown throughout the webinar )
As the members being rolled –see MPEP § 2111.02: “Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."”)
	access a model within a 3D modeling software wherein the model includes at least one floor joist assembly and the system is integrated into the 3D modeling software; (AGACAD, the 1:22 timestamp shows such a 3D model that was accessed – to clarify on this including floor joists, see the 5:43 timestamp wherein the dialog box indicates this has a “metal joist layer” for the “Floor Link”; and the video shows that the demoed program is integrated into “Revit” the 3D modelling software);
	 analyze the floor joist assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected; (AGACAD, the 37:06 timeframe shows that the shop drawing includes the relationships between the members in 2D from the 3D model (i.e. the “connections”), and the various dimensions and coordinates such as the ones depicted in the drawing -  a skilled person would have inferred this was the results from accessing/analyzing/identifying each member in the 3D model
to clarify, this is part of the demo described at the 1:22 timestamp: “Shop drawings [assembly illustrations] and material schedules for identical metal wall and floor frames in multi-story building”, and see the 33-34 minute timestamp which shows “if we try to select the stud [clicks on stud in the 2D drawing] I will be able to see this information in the properties…” – wherein the properties show the dimensions and location of the selected member, and include showing the “member type” – and this timeframe also shows an example of a “Schedule” and “Assembly Material Takeoff [list]” – the Examiner notes that while is showing the walls, the 35-36 minute timestamp describes “we have the same story [process] for the floors”)
	sending a signal to the system to perform an assembly process of the floor joist assembly within the 3D modeling software, wherein an assembly process of the floor joist assembly; (AGACAD, the 36-37:30 timeframe shows the various “Shop drawings” for the assembly of the floor, including one with only the members in 2D and 3D; and another one wherein the floor joist assembly includes the sheathing/floor boarding at the 37:08 timeframe – i.e. this shows various parts of the assembly process were modelled, wherein the 3D view visually depicts the integrated fastener at the fastening locations at the interfaces of the members)
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model…(AGACAD, as cited above in the 36-38 minute timeframe shows that there are fasteners at the connections between members as visually indicated in the interface regions in the 3D model – see the transcript: “36:51 - the same you can do for the connections now in the here and this floor we have 36:56 - connections we have details [including the fasteners] between the joists so also if we need it we can 37:03 - remember even connections”  - to clarify, see the transcript:  “39:11 – smart details is very good for adding connections between different columns 39:16 - and beams and so on”)
generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. (AGACAD, the 36-38 minute timeframe as described above shows views of the floor assembly disassembled [e.g. the 2D drawing without the sheathing panels] and assembled [e.g. the 2D drawing with the sheathing panels], for another example see the 34:32 timestamp which shows the generated illustrations on a single page – wherein, as described above the interface regions are identified as they are visually depicted and in the 3D view there are fasteners at these regions; wherein these views show the member type, e.g. see the 2D view in the 37:06 timestamp wherein the members are labeled, e.g. some with a letter “J” which a skilled person would have inferred represented the member type of joist)

AGACAD does not explicitly teach:… wherein a conflict is performed with the floor joist assembly model and the model;
Helminen teaches: :… wherein a conflict is performed with the floor joist assembly model and the model; (Helminen, page 43: “The quality of automatically created connections was assessed by analyzing the collisions with other neighbor objects and how they were linked to the structural members. Because of the number of automatically modelled connections, it was decided that the quality of modelled connections needs to be evaluated automatically. Normally, BIM software provide a way to detect clashes [conflicts] between objects and how parts are connected to each other. This information was used for analyzing the quality.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AGACAD system which includes inserting structural connections in a building model with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Regarding Claim 16.
AGACAD: The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. (AGACAD, as cited above in the 36-38 minute timeframe shows that there are fasteners at the connections between members as visually indicated in the interface regions – see the transcript: “36:51 - the same you can do for the connections now in the here and this floor we have 36:56 - connections we have details between the joists so also if we need it we can 37:03 - remember even connections”  - a skilled person would have inferred this was a result of analyzing the interface region of the members because there are connections where one member intersects and stops at another member perpendicularly, and another connection where one member intersects and goes through a second member; to clarify, see the transcript:  “39:11 – smart details is very good for adding connections between different columns 39:16 - and beams and … so on”
As to the engineer requirements, see ¶ 21 of the instant specification: “also any special fastener requirement as per Engineering calculation at any particular junction is correctly provided in the drawings.” – e.g. the depicted fastener in the 3D view of AGACAD show a result from such a calculation, as some junctions have special fastening requirements that were applied [one member going entirely though a second member])

Regarding Claim 17.
AGACAD teaches: The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows that the system modified the model such as to include at the connection areas with fasteners)

Regarding Claim 18.
AGACAD teaches: The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows that the system modified the model such as to include at the connection areas with fasteners)

Regarding Claim 19.
AGACAD teaches: The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows that the system associated the interface regions with the fasteners with interfaces of at least two members)

Regarding Claim 20.
AGACAD teaches: The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members. (AGACAD, as cited above for the 3D view in the 36-38 minute timeframe shows that the interface regions were marked by applying the fastener into the model to mark the region, wherein the fastener was based on the type of interface as visually depicted)

Regarding Claim 21.
AGACAD teaches: the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. (AGACAD, the 37:06 timestamp, shows that the exterior members are labelled “EJ” whereas the interior members are “J” – a skilled person would have inferred “E” mean exterior)

Regarding Claim 22.
AGACAD teaches: the system of claim 21, wherein the assembly process analyzing the member type of each of the c-channel members of the set of c-channel members and the fastening of each of the c-channel members to determine the assembly order. (AGACAD, the 37:06 and 37:08 timestamps show that the images were altered to have part numbers on this; wherein the project browser window shows there is a “Schedule” for this including a “Assembly Part List”, “Assembly Material Takeoff”, etc. – a skilled person would have inferred, given this being a “Schedule” for “Assembly”, that these numbers were the determined assembly order from analyzing the member types and the fastening)

Regarding Claim 23.
AGACAD teaches: The method of claim 1, further comprising identifying, by the one or more processors, based on the floor joist assembly a member type, wherein the member type indicates if the member is an interior or exterior member for the interface region, wherein the member type is used in determining the assembly order of the set of c-channel members. (AGACAD, the 37:06 timestamp, shows that the exterior members are labelled “EJ” whereas the interior members are “J” – a skilled person would have inferred “E” mean exterior, and as these are prefixes on the part numbering for the “Schedule” for the “Assembly” (see the project browser area), this would have been inferred as being used in determining the assembly order because the pre-fixes are for the “Schedule” for “Assembly”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/824,683
Claims 1-4, 7-11, 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-21 of copending Application No. 16/824,683 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these are obvious variations of each other. The instant claimed invention is for roof trusses, the co-pending is for the obvious variation of floor joists. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/824,683
Application # 16/824,682
Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one floor joist assembly, and detecting the at least one floor joist assembly within the model;
	generating, by the at least one processor, a model of the at least one floor joist assembly by isolating the at least one floor joist assembly from the model;

	analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, an assembly process of the floor joist using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;





	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 
Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model;
	generating, by the at least one processor, a model of the at least one roof truss assembly by isolating the at least one roof truss assembly from the model within the 3D modeling software;
	analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	sending a control signal to the 3D modeling software to generate an assembled model of the roof truss assembly and an disassembled model of the roof truss assembly;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 
Regarding Claim 2

	The method of claim 1, wherein the images of the floor joist assembly include fastening locations used to secure the c-channel members. 


Regarding Claim 2

	The method of claim 1, wherein the images of the roof truss assembly include fastening locations used to secure the c-channel members. 


Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 


Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 


Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order- 


Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order


Regarding Claim 8

	A computer program product for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one floor joist assembly;
	extracting the floor joist assembly from the model, wherein a floor joist assembly model is created;
	identify a set of c-channel members of the floor joist assembly model and obtain a member type for each of the set of c-channel members
access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members;

	instruct the 3D modeling software to transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model
 and comparing the floor joist assembly within the model to identify conflicts between the floor joist assembly and the model components;
	and sending a signal to the 3D modeling software to generate images of the floor joist assembly in an assembled and disassembled states, wherein the images depict the assembly process. 


Regarding Claim 8

	A computer program product for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one roof truss assembly;



	identify a set of c-channel members of the roof truss assembly and obtain a member type for each of the set of c-channel members;
request access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members which form the roof truss assembly;
	instruct the 3D modeling software to transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model;
	analyzing the roof truss assembly within the model to identify conflicts between the roof truss assembly;
	and sending a signal to the 3D modeling software to generate images of the roof truss assembly in an assembled and disassembled states, wherein the images depict the assembly process. 


Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. 


Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. 


Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. 


Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. 


Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. 


Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. 


Regarding Claim 15.

	A system for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model within a 3D modeling software wherein the model includes at least one floor joist assembly and the system is integrated into the 3D modeling software;
	 analyze the floor joist assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected;
	sending a signal to the system to perform an assembly process of the floor joist assembly within the 3D modeling software, wherein an assembly process of the floor joist assembly;
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict is performed with the floor joist assembly model and the model;
generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 15.

	A system for generating a set of assembly illustrations for roof trusses which are constructed using rolled C channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model within a 3D modeling software wherein the model includes at least one roof truss assembly and the system is integrated into the 3D modeling software;
	 analyze the roof truss assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected;
	sending a signal using a machine learning model to perform an assembly process of the roof truss assembly within the 3D modeling software, wherein an assembly process of the roof truss assembly is established;
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict check is performed on the roof truss assembly;
	generate images of the roof truss assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified, and based on a member type depicting the different members in different textures. 


Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. 


Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. 


Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. 


Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. 


Regarding Claim 18.

	The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners. 


Regarding Claim 18.

	The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. 


Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. 


Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. 


Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members. 

Regarding Claim 21.

	the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 

Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members


The Examiner notes the below is treated as a separate dependent claim: 
 the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 


Regarding Claim 22.

	the system of claim 21, wherein the assembly process analyzing the member type of each of the c-channel members of the set of c-channel members and the fastening of each of the c-channel members to determine the assembly order. 

Regarding Claim 21.

	the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. 


Regarding Claim 23.

	The method of claim 1, further comprising identifying, by the one or more processors, based on the floor joist assembly a member type, wherein the member type indicates if the member is an interior or exterior member for the interface region, wherein the member type is used in determining the assembly order of the set of c-channel members.
Claim 1

analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members [example of a member type] are identified which comprise the roof truss assembly; accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;  - it would have been an obvious variation to have identified if it was interior/exterior when determining the relationships

Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order – it would have been obvious to have determined the assembly order based on the member type, as a skilled person would have inferred that some member types would have to be placed before other member types may be placed for a roof or floor [e.g. the exterior members and other supporting members would be first for a floor, as the interior joists are typically fastened into the exterior joists] 



Double Patenting – 16/714,702
Claim 1-4, 7-11, 13-14, 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/714,702 (reference application) in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/714,702 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 15 are for a computer implemented method and a system respectively – these are obvious variations of the computer program product recited in the co-pending claimed invention.
The instant claims are directed towards floor joists – this is an obvious variation of the co-pending with its recitation of a “floor truss type”
Instant claim 1 recites isolating the floor joist assembly – this is an obvious variation of the co-pending’s recitations of determining if a section is a floor truss type, and the features based on section type afterwards. Instant claims 8 recites a similar feature and is rejected under a similar rationale. 
Instant claim 1 recites an analysis of the members individually and a step of comparing interface regions – these are an obvious variation of the co-pending “manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;… generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.” Instant claims 8 and 15 recite similar limitations and are rejected under similar rationales. 
Instant claim 1 recites simulating the assembly process – this is an obvious variation of the co-pending determining of an assembly procedure and the later associated illustrations. Instant claims 8 and 15 recite similar limitations and are rejected under similar rationales.
The member type feature in instant claims 8 and 15 are obvious variations of the co-pending dependent claim 15 recitation of “mark each of the members with a member type in the set of illustration based on the position of the member.”

The co-pending claim 9 does not recite the following feature of instant claim 1: using a machine learning model, - nor the similar feature in instant claims 8. Instant claim 15 does not recite this feature. 
However, Helminen teaches these features – see Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Application # 16/824,683
Application # 16/714,702
Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one floor joist assembly, and detecting the at least one floor joist assembly within the model;
	generating, by the at least one processor, a model of the at least one floor joist assembly by isolating the at least one floor joist assembly from the model;
	analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, an assembly process of the floor joist using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 


Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 2

	The method of claim 1, wherein the images of the floor joist assembly include fastening locations used to secure the c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 


Regarding Claim 9

	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	
Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 8

	A computer program product for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one floor joist assembly;
	extracting the floor joist assembly from the model, wherein a floor joist assembly model is created;
	identify a set of c-channel members of the floor joist assembly model and obtain a member type for each of the set of c-channel members, , , access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members;
	instruct the 3D modeling software to transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model and comparing the floor joist assembly within the model to identify conflicts between the floor joist assembly and the model components;
	and sending a signal to the 3D modeling software to generate images of the floor joist assembly in an assembled and disassembled states, wherein the images depict the assembly process. 


Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	A system for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model within a 3D modeling software wherein the model includes at least one floor joist assembly and the system is integrated into the 3D modeling software;
	 analyze the floor joist assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected;
	sending a signal to the system to perform an assembly process of the floor joist assembly within the 3D modeling software, wherein an assembly process of the floor joist assembly;
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict is performed with the floor joist assembly model and the model;
generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 18.

	The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members 

Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.  

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 21.

	the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 

Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.  

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 22

	the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 23.

	The method of claim 1, further comprising identifying, by the one or more processors, based on the floor joist assembly a member type, wherein the member type indicates if the member is an interior or exterior member for the interface region, wherein the member type is used in determining the assembly order of the set of c-channel members.

Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.  

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AGACAD, Youtube Video, Title: ‘Template Project’ Functionality for Framing in Revit, Sept. 15th, 2017, URL: www(dot)youtube(dot)com/watch?v=bl-P2rSlLt0&t – see the video description, see the 11-16 minute timeframe
AGACAD, Youtube Video, Title: “Framing Truss Floors in Revit”, Published on Dec. 20th, 2017 URL: www(dot)youtube(dot)com/watch?v=3xm7PaIRQbo -  – see the video description, see the first minute of the video, see the 13-15 minute timeframe
AGACAD, Youtube Video, Title: “Automated Framing of Timber & Steel Rafters in Revit”, Publication Date: May 29th, 2018; URL: www(dot)youtube(dot)com/watch?v=GskmRnJ1RNg  - see the first two minutes, see the 30-35 minute timeframe 
AGACAD, YouTube Video: “Framing Complex Floors with Connections Automatically in Revit”, Published on Nov. 30th, 2017, URL: www(dot)youtube(dot)com/watch?v=WFmxC6cTo3s - see the video description, see the first three minutes, see the 30 -40 minute timeframe
AGACAD, YouTube Video: “Efficient Design of Light-Gauge Steel Framing Systems in Revit (IMPERIAL)”, Apr. 5, 2018, URL: www(dot)youtube(dot)com/watch?v=ldUG - see the video description, see the first five minutes, see the 7-12 and 20-30 minute timeframes
AGACAD, Blog Posting, “NEW FEATURE: Create metal floor trusses in Revit”, Date: Oct. 18th, 2017, URL: agacad(dot)com/blog/new-feature-metal-framing-truss – see ¶ 1
AGACAD, “WEBINAR: Complex Connections for Timber/Steel Frames in Revit®”, Blog Posting, Feb. 7th, 2018, URL: agacad(dot)com/blog/webinar-complex-connections-for-timbersteel-frames-in-revit, ¶ 1: “That’s just the preparation for the fun part, though! Once we’ve done the framing, we‘ll see how to distribute various connection details (fasteners, hardware, etc.)automatically using our Wood & Metal Framing software and, for even more complex situations, Smart Details, which lets you define rules and insert hundreds of elements throughout your project with a few clicks.”
Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, 2019 – see the abstract and § 5 ¶ 1
Huang et al., “Automatic Classification of Design Conflicts Using Rule based Reasoning and Machine Learning—An Example of Structural Clashes Against the MEP Model”, 2019, see the abstract and § 1 ¶¶ 1-2 and § 5 ¶ 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/             Examiner, Art Unit 2147